Citation Nr: 0621053	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-04 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for thyroid cancer as a 
result of exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The veteran served on active duty from May 1976 to November 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the RO, which denied, in 
pertinent part, entitlement to service connection for thyroid 
cancer as a result of exposure to ionizing radiation.

In April 2006, the veteran testified at a hearing before the 
undersigned, which was held at the RO.


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the veteran's thyroid cancer is etiologically related to any 
incident of service to include exposure to ionizing 
radiation.


CONCLUSION OF LAW

The veteran's thyroid cancer was not incurred in or 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in September 2002 and March 2006 letters, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claim and to provide any relevant information in 
his possession.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  Finally, the letters apprised the 
veteran regarding disability ratings and effective dates in 
accordance with the Court's ruling in Dingess/Hartman.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  
Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file.  In 
addition, the record contains private medical records, the 
veteran's DD Form 214, and numerous publications regarding 
thyroid cancer, radiation, and related topics.  

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  As explained below, however, the 
record contains no competent medical evidence on possible 
direct nexus between the veteran's claimed disability and 
service and contains no information, other than the veteran's 
own assertions, regarding exposure to ionizing radiation in 
service.  Thus, any physician rendering an opinion of 
necessity would be required to rely on the veteran's own 
statement as to what transpired in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account is of no probative value.  
See e.g. Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau 
v. Brown, 9 Vet. App. 389, 395- 396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Obtaining a medical nexus opinion 
under the circumstances presented in this case would be a 
useless exercise.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Factual Background 

The veteran's DD Form 214 reflects almost nine years of 
foreign service.  His military occupational specialties were 
armor crewman and antiarmor weapons infantryman.  

The service medical records contain no reference to thyroid 
cancer or exposure to radiation.  Thyroid papillary carcinoma 
was diagnosed in 1998.  In 1999, a physician diagnosed status 
one year post thyroidectomy and treatment for thyroid cancer 
with no persistent or recurrent disease.  In an August 2001 
report, the veteran's endocrinologist indicated that the 
veteran had been well and had no significant interval 
illness.  There was no problem with excessive fatigue or 
palpitations.  The endocrinologist found no thyroid 
enlargement but advised the veteran to undergo a thyroid 
cancer scan.  The veteran refused due to the associated 
costs.  The physician diagnosed thyroid carcinoma and post-
surgical hypothyroidism.  

Two reports from the National Personnel Records Center (NPRC) 
dated in 2003 indicated that there was no documented evidence 
of the veteran's claimed exposure to radiation in service.  
Specifically, the NPRC indicated that there were no DD Form 
1141 (Record of Occupational Exposure to Ionizing Radiation)  
pertaining to the veteran.

The veteran has submitted information gleaned from various 
sources, from scholarly articles to Internet offerings, in 
order to demonstrate a link between thyroid cancer and 
exposure to ionizing radiation.  Indeed, a 2001 article 
titled On Target Cell Numbers in Radiation-Induced H4-RET 
Mediated Papillary Thyroid Cancer authored by 
epidemiologists, pathologists, and mathematicians from 
internationally recognized academic institutions reflects 
that ionizing radiation is associated with thyroid cancer, 
particularly when the exposure occurs at a young age.
At his April 2006 hearing, the veteran testified that in the 
mid 1970's, while stationed in Germany, he was involved in 
border patrol with "fully uploaded" equipment.  During 
periods of annual training, the equipment would be 
"downloaded" from the vehicles.  This, according to the 
veteran, entailed the handling of damaged ammunition.  The 
veteran indicated that the handling of equipment was not a 
daily duty of an armored crewman.  Rather, this occurred 
approximately twice a year for two years.  He spoke of 
stateside duty that also included handling unexploded 
ammunition.  The veteran also indicated that he served for a 
time at White Sands, New Mexico.  He spoke of an advanced 
noncommissioned officers course that included lectures on 
Geiger counters.  During these talks, someone would be 
instructed to put a "piece of radiation" in his pocket 
while another was told to leave the room with the Geiger 
counter.  Then the person with the Geiger counter would 
return and locate the radiation.  The veteran asserted that 
there was potential radiation exposure during the Geiger 
counter training.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  

Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing that the disease was incurred 
during or aggravated by service without regard to the 
statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only 
determine whether a veteran had a disability recognized by VA 
as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(d)(i), (ii).

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 
3.311(b)(2).  Section 3.311(b)(5) requires that prostate 
cancer and skin cancer become manifest 5 years or more after 
exposure.  38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2).  In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Analysis

Initially, the Board concludes that service connection for 
thyroid cancer is not warranted on a direct basis.  Thyroid 
cancer was diagnosed several years after service, and the 
record is silent as to the presence of thyroid cancer in 
service.  Moreover, the evidence does not reflect, and the 
veteran does not allege, a direct nexus between thyroid 
cancer and service.  Absent such a link, service connection 
for thyroid cancer on a direct basis must be denied.  
38 C.F.R. § 3.303.

Next, the Board concludes that the veteran is not a 
"radiation exposed veteran" within the meaning of VA law 
and regulations.  38 C.F.R. § 3.309(d)(3).  The evidence does 
not reflect, and the veteran does not allege, participation 
in a test involving the atmospheric detonation of a nuclear 
device.  He did not serve during the occupation of Hiroshima 
or Nagasaki in 1945 and 1946.  He was not a prisoner of war 
during World War II.  As such, he performed no "radiation 
risk activity" and cannot be considered a "radiation 
exposed veteran."  Id.  Because the veteran is not a 
"radiation exposed veteran" under the regulations, service 
connection for thyroid cancer cannot be granted on a 
presumptive basis.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).

The Board will now examine entitlement to service connection 
for thyroid cancer under 38 C.F.R. § 3.303(d) and 38 C.F.R. 
§ 3.311, as the veteran suffers from thyroid cancer, which is 
a radiogenic disease.  38 C.F.R. § 3.311(b)(2)(ii).  In this 
regard, the RO's requests for a DD Form 1141 came to naught, 
and there are no other records of exposure to ionizing 
radiation that can be submitted to the Under Secretary for 
Health for the preparation of a dose estimate.  38 C.F.R. § 
3.311(a)(2)(iii).  As such, there is no way that radiation 
exposure can be verified or quantified, and absent such 
evidence, an assessment of whether the veteran's thyroid 
cancer is the result of exposure to ionizing radiation in 
service cannot be accomplished.  Absent such information, 
service connection for thyroid cancer based on exposure to 
ionizing radiation cannot be granted.  38 C.F.R. §§ 3.303, 
3.311.  

The Board acknowledges the veteran's position regarding the 
etiology of his thyroid cancer.  However, he is not shown to 
be competent to render medical opinions upon which the Board 
may rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is no competent 
evidence in his favor.  The veteran's assertions, as 
explained above, do not constitute competent evidence.  
Moreover, the many scholarly articles and Internet 
publications that the veteran submitted, while generally 
informative, do not pertain to him and his specific 
circumstances.  It is noted that the private medical records 
relating to thyroid cancer treatment do not indicate a 
medical opinion that the thyroid cancer is due to radiation 
exposure in service or otherwise.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C.A. § 5107.


ORDER

The appeal is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


